Citation Nr: 9910965	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1979.  She apparently was also a member of the Army 
Reserves from April 1980 to September 1981.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which, among other things, granted service 
connection for chondromalacia of both knees, evaluated as 
noncompensably disabling, and denied service connection for 
low back condition.  Subsequently, the veteran moved to 
Houston, and that RO currently has jurisdiction of her file.  
In May 1998, following additional development, the RO 
increased the ratings for the service-connected right and 
left knee disabilities to 10 percent.  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

In a claim for a higher rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35 (1993).  There is 
nothing in the record showing that the veteran was only 
seeking 10 percent ratings for her service-connected right 
and left knee disabilities.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204.  Therefore, 
the Board will consider the rating issues as remaining on 
appeal.  

In a May 1998 rating action, the RO denied service connection 
for residuals of a right ankle sprain.  At her December 1998 
hearing, the veteran's representative queried why that matter 
was not on appeal.  Subsequent to May 1998, the veteran 
submitted various written statements, including one in 
September 1998 which may possibly be construed as a Notice of 
Disagreement.  38 C.F.R. § 20.201.  Therefore, this matter is 
referred to the RO for appropriate action.  


REMAND

The veteran asserts that she is entitled to service 
connection for her low back condition because she injured her 
back in a fall while in the Reserves in 1981. 

The veteran's service medical records note that at the time 
of her enlistment examination into the Reserves, dated in 
April 1980, there was no complaint of back pain reported.  A 
private physician's statement, dated in May 1981, shows 
treatment for recurrent lumbosacral sprain-strain syndrome 
symptoms.  A service medical record dated in August 1981 
reported a history of low back pain since a fall in February 
1981.  It was noted that the veteran was in the Reserves and 
that the accident did not occur while on active duty.  In 
September 1981, the veteran was found medically disqualified 
for retention in the Reserves due to chronic lumbosacral 
strain.  

In order to establish service connection for a disability, 
the disability in question must have been incurred or 
aggravated in the line of duty in the active military, naval 
or air service.  38 C.F.R. § 3.1(k).  "Active military, 
naval, and air service" includes periods of active duty, 
periods of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 C.F.R. § 3.6(a).  Active duty for 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c).  Inactive duty training includes duty (other than 
full-time duty) prescribed for Reserves by the Secretary 
concerned under 37 U.S.C. § 206 or any other provision of 
law, and special additional duties authorized for Reserves by 
an authority designated by the Secretary concerned and 
performed by them on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned.  38 C.F.R. § 3.6(d).  

The RO has denied the claim on the basis that there is no 
evidence showing that the veteran's low back condition was 
incurred during a period of active duty, active duty for 
training or inactive duty for training.  The Board notes that 
the veteran's service in the Army Reserves has not been 
verified despite multiple efforts by the RO.  In the May 1997 
statement of the case, the veteran was requested to submit 
any copies of proof of orders that she may personally have 
retained regarding her active duty for training or inactive 
training duty; she did not provide any.  In her substantive 
appeal, dated in May 1997, the veteran requested that the VA 
obtain her personnel records file (201 file) to determine her 
duty status when the lower back trauma occurred.  

Alternatively, the veteran maintains that her 1981 fall was 
caused by the collapsing of her service-connected bilateral 
knee disabilities.  

In order to establish service connection on a secondary basis 
it must be shown that the claimed disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  However, when the proximate 
cause of a second disability is distanced from a service-
connected disability by an intercurrent event, it must be 
shown that the service-connected disability caused the 
intercurrent injury (lay or medical evidence) and that the 
intercurrent event caused the disability for which secondary 
service connection is sought (medical evidence).  See Reiber 
v. Brown, 7 Vet.App. 516 (1995).

A review of the record reveals that the veteran was afforded 
a VA examination in June 1997.  At that time, the VA examiner 
indicated that he was unable to determine an association 
between the veteran's lumbar condition and her service-
connected bilateral knee disabilities.  The Board notes, 
however, that the examiner did not indicate whether the 
veteran's 1981 fall caused her low back disability.  

Regarding the increased rating claims, the veteran testified 
at her December 1998 hearing that her service-connected right 
and left knee disabilities had gotten worse.  In such cases, 
a VA examination is appropriate.  VA O.G.C. Prec. Op. No. 11-
95 (April 7, 1995).  She indicated that the bilateral knee 
disabilities were characterized by swelling, episodes of 
giving out and dull pain.  She maintained that she was unable 
to stand for any length of time and that she used over-the-
counter medication to relieve pain.  She also indicated that 
her knees affected her job performance.  (Hearing Transcript 
at 3-9).  

The Board notes that 38 C.F.R. § 4.10 provides that in cases 
of functional impairment, evaluations must be based upon lack 
of usefulness of the affected part or systems and 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 require consideration of functional 
disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).

The VA has the duty to assist the veteran in the development 
of facts pertinent to a claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should obtain a complete copy 
of the veteran's service personnel file, 
including her 201 file, from the National 
Personnel Records Center in St. Louis, 
Missouri.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for her service-
connected right and left knee 
disabilities since June 1997.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  Additionally, when 
the RO sought the records of Dr. Apostel 
in February 1996, the request was made 
for a name that the veteran was not using 
at the time of her treatment in 
1981/1982.  Another inquiry made under 
the name the veteran used at the time is 
in order.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of her low back 
disability and the current severity of 
her service-connected right and left knee 
disabilities.  All indicated tests, 
studies and X-rays should be performed.  
The orthopedist should set forth all 
objective findings regarding the 
disabilities, including complete range of 
motion measurements, for the low back and 
the knees.  Regarding the low back, the 
examiner should express an opinion [after 
a complete review of the claims file] as 
to whether any low back disability found 
is the result of the February 1981 fall.  
Regarding the knees, the examiner should 
indicate whether there is any recurrent 
subluxation or lateral instability in the 
knees and the degree to which it is 
shown.  The examiner should comment on 
the existence of any functional loss due 
to pain, weakened movement, excess 
fatigability, incoordination, or pain on 
movement of the veteran's knees.  The 
examiner should also comment on the 
social and industrial impairment caused 
solely by the veteran's service-connected 
right and left knee disabilities.  The 
report of examination should include a 
complete rationale for all conclusions 
reached.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The RO should 
inform the veteran of all consequences of 
her failure to report for the examination 
in order that she may make an informed 
decision regarding her participation in 
said examination.  

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of service connection 
for a low back disability.  In so doing, 
the RO should determine whether the 
veteran was on active duty for training 
or inactive duty for training in February 
1981.  The RO should also consider the 
issue of secondary service connection for 
a low back disability, in accordance with 
the two-step analysis as set forth by the 
Court in Reiber.  The RO should also 
readjudicate the issue of increased 
ratings for right and left knee 
disabilities.  The RO should discuss all 
applicable diagnostic codes, with 
particular attention to the applicability 
of the provisions of 38 C.F.R. § 4.40, 
4.45 and 4.59.  

If any benefit sought remains denied, the veteran and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






